                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 7, 2019
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                IN CHAMBERS - FINAL RULING ON:

                             PLAINTIFF'S MOTION TO REMAND [17];

                             DEFENDANT ONE TECHNOLOGIES, LLC'S MOTION TO DISMISS
                             COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                             PURSUANT TO FED. R. CIV. P. 12(b)(2) [9]


        The court adopts its 10/3/2019 tentative rulings on Defendants’ Motion to Dismiss and
Plaintiff’s Motion to Remand (see Docket No. 29) as its final decision. The Motion to Dismiss for lack
of personal jurisdiction is granted and the Motion to Remand is denied. The Court sets a status
conference on October 10, 2019 to discuss any further proceedings in this litigation. The parties can
appear telephonically with advance notice to the court clerk.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
